    Case 20-03195-sgj Doc 68 Filed 05/27/21                  Entered 05/27/21 20:32:34              Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                        )
In re:                                                                  )
                                                                        )   Chapter 11
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                                    )
                                                                        )   Case No. 19-34054 (SGJ)
                              Debtor.                                   )
                                                                        )
                                                                        )
OFFICIAL   COMMITTEE                       OF       UNSECURED           )
CREDITORS,                                                              )
                                                                        )
                              Plaintiff,                                )
vs.                                                                     )
                                                                        )
CLO HOLDCO, LTD., CHARITABLE DAF HOLDCO,                                )   Adv. Pro. No. 20-03195 (SGJ)
LTD., CHARITABLE DAF FUND, LP, HIGHLAND                                 )
DALLAS FOUNDATION, INC., THE DUGABOY                                    )
INVESTMENT TRUST, GRANT SCOTT III IN HIS                                )
INDIVIDUAL CAPACITY, AS TRUSTEE OF THE                                  )
DUGABOY INVESTMENT TRUST, AND AS                                        )
TRUSTEE OF THE GET GOOD NONEXEMPT                                       )
TRUST, AND JAMES D. DONDERO,                                            )
                                                                        )
                             Defendants.                                )
                                                                        )

                                      CERTIFICATE OF SERVICE

       I, Esmeralda Aguayo, depose and say that I am employed by Kurtzman Carson
Consultants LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned
case.

        On May 24, 2021, at my direction and under my supervision, employees of KCC caused
the following document to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:


                                           (Continued on Next Page)


1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 Case 20-03195-sgj Doc 68 Filed 05/27/21       Entered 05/27/21 20:32:34   Page 2 of 6




   •   Order Granting the Official Committee of Unsecured Creditors' Emergency Motion
       to Stay the Adversary Proceeding for Ninety Days [Docket No. 62]


Dated: May 27, 2021
                                           /s/ Esmeralda Aguayo
                                           Esmeralda Aguayo
                                           KCC
                                           222 N Pacific Coast Highway, Suite 300
                                           El Segundo, CA 90245
                                           Tel 310.823.9000




                                           2
Case 20-03195-sgj Doc 68 Filed 05/27/21   Entered 05/27/21 20:32:34   Page 3 of 6



                             EXHIBIT A
           Case 20-03195-sgj Doc 68 Filed 05/27/21                         Entered 05/27/21 20:32:34                  Page 4 of 6
                                                                   Exhibit A
                                                             Adversary Service List
                                                            Served via Electronic Mail


              Description                       CreditorName                CreditorNoticeName                                Email
                                                                                                           john@bondsellis.com;
                                                                                                           john.wilson@bondsellis.com;
                                                                       John Y. Bonds, III, John T. Wilson, bryan.assink@bondsellis.com;
                                         Bonds Ellis Eppich Schafer IV, Bryan C. Assink, Clay M.           clay.taylor@bondsellis.com;
 Counsel for James Dondero               Jones LLP                     Taylor, William R. Howell, Jr.      william.howell@bondsellis.com
 Financial Advisor to Official Committee                               Earnestiena Cheng, Daniel H         Earnestiena.Cheng@fticonsulting.com;
 of Unsecured Creditors                  FTI Consulting                O'Brien                             Daniel.H.O'Brien@fticonsulting.com
                                                                       Melissa S. Hayward, Zachery Z.      MHayward@HaywardFirm.com;
 Counsel for the Debtor                  Hayward & Associates PLLC Annable                                 ZAnnable@HaywardFirm.com
                                                                                                           ddraper@hellerdraper.com;
 Counsel for the Dugaboy Investment                                    Douglas S. Draper, Leslie A.        lcollins@hellerdraper.com;
 Trust and Get Good Trust                Heller, Draper & Horn, L.L.C. Collins, Greta M. Brouphy           gbrouphy@hellerdraper.com
 Counsel for CLO Holdco, Ltd. and Grant Kane Russell Coleman                                               jcoleman@krcl.com;
 Scott                                   Logan PC                      Joseph M. Coleman, John J. Kane jkane@krcl.com
                                                                                                           hugh.connor@kellyhart.com;
 Counsel for CLO Holdco, Ltd. and                                      Hugh G. Connor II, Michael D.       michael.anderson@kellyhart.com;
 Highland Dallas Foundation, Inc.        Kelly Hart & Hallman          Anderson, Katherine T. Hopkins      katherine.hopkins@kellyhart.com
 Counsel for CLO Holdco, Ltd. and
 Highland Dallas Foundation, Inc.        Kelly Hart & Pitre            Amelia L. Hurt                      amelia.hurt@kellyhart.com
 Counsel for CLO Holdco, Ltd. and
 Highland Dallas Foundation, Inc.        Kelly Hart & Pitre            Louis M. Phillips                   louis.phillips@kellyhart.com
 Counsel for UBS Securities LLC and                                                                        andrew.clubok@lw.com;
 UBS AG London Branch                    Latham & Watkins LLP          Andrew Clubok, Sarah Tomkowiak sarah.tomkowiak@lw.com
 Counsel for UBS Securities LLC and                                                                        asif.attarwala@lw.com;
 UBS AG London Branch                    Latham & Watkins LLP          Asif Attarwala, Kathryn K. George Kathryn.George@lw.com
 Counsel for UBS Securities LLC and                                                                        jeff.bjork@lw.com;
 UBS AG London Branch                    Latham & Watkins LLP          Jeffrey E. Bjork, Kimberly A. Posin kim.posin@lw.com
 Counsel for UBS Securities LLC and                                                                        Zachary.Proulx@lw.com;
 UBS AG London Branch                    Latham & Watkins LLP          Zachary F. Proulx, Jamie Wine       Jamie.Wine@lw.com
 Counsel for CLO Holdco, Ltd. / Trustee
 for the Dugaboy Investment Trust and
 Get Good Nonexempt Trust / Charitable
 DAF Fund, L.P. / Grant James Scott III
 in His Individual Capacity              Myers Bigel P.A.              Grant Scott, Director               gscott@myersbigel.com
                                                                                                           mclemente@sidley.com;
                                                                       Matthew Clemente, Alyssa            alyssa.russell@sidley.com;
 Counsel for Official Committee of                                     Russell, Elliot A. Bromagen,        ebromagen@sidley.com;
 Unsecured Creditors                     Sidley Austin LLP             Dennis M. Twomey                    dtwomey@sidley.com
                                                                                                           preid@sidley.com;
                                                                       Penny P. Reid, Paige Holden         pmontgomery@sidley.com;
 Counsel for Official Committee of                                     Montgomery, Juliana Hoffman,        jhoffman@sidley.com;
 Unsecured Creditors                     Sidley Austin LLP             Chandler M. Rognes                  crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                                  Page 1 of 1
Case 20-03195-sgj Doc 68 Filed 05/27/21   Entered 05/27/21 20:32:34   Page 5 of 6



                             EXHIBIT B
                                Case 20-03195-sgj Doc 68 Filed 05/27/21                     Entered 05/27/21 20:32:34             Page 6 of 6
                                                                                   Exhibit B
                                                                             Adversary Service List
                                                                           Served via First Class Mail


               Description                         CreditorName                  CreditorNoticeName                      Address1                City     State      Zip
                                                                           John Y. Bonds, III, John T.
                                           Bonds Ellis Eppich Schafer      Wilson, IV, Bryan C. Assink, Clay   420 Throckmorton Street,
  Counsel for James Dondero                Jones LLP                       M. Taylor, William R. Howell, Jr.   Suite 1000                    Fort Worth   TX      76102
  Counsel for the Dugaboy Investment                                       Douglas S. Draper, Leslie A.
  Trust and Get Good Trust                 Heller, Draper & Horn, L.L.C.   Collins, Greta M. Brouphy           650 Poydras Street, Suite 2500 New Orleans LA      70130
  Counsel for CLO Holdco, Ltd. and         Kane Russell Coleman Logan      Joseph M. Coleman, John J.
  Grant Scott                              PC                              Kane                                901 Main Street, Suite 5200   Dallas       TX      75242-1699
  Counsel for CLO Holdco, Ltd. and                                         Hugh G. Connor II, Michael D.
  Highland Dallas Foundation, Inc.         Kelly Hart & Hallman            Anderson, Katherine T. Hopkins      201 Main Street, Suite 2500   Fort Worth   TX      76102
  Counsel for CLO Holdco, Ltd. and
  Highland Dallas Foundation, Inc.         Kelly Hart & Pitre              Amelia L. Hurt                      400 Poydras Street, Suite 1812 New Orleans LA      70130
  Counsel for CLO Holdco, Ltd. and
  Highland Dallas Foundation, Inc.         Kelly Hart & Pitre              Louis M. Phillips                 301 Main Street, Suite 1600     Baton Rouge LA       70801
  Counsel for UBS Securities LLC and                                       Andrew Clubok, Sarah              555 Eleventh Street, NW,
  UBS AG London Branch                     Latham & Watkins LLP            Tomkowiak                         Suite 1000                      Washington   DC      20004
  Counsel for UBS Securities LLC and                                                                         330 North Wabash Avenue,
  UBS AG London Branch                     Latham & Watkins LLP            Asif Attarwala, Kathryn K. George Ste. 2800                       Chicago      IL      60611
  Counsel for UBS Securities LLC and                                       Jeffrey E. Bjork, Kimberly A.
  UBS AG London Branch                     Latham & Watkins LLP            Posin                             355 S. Grand Ave., Ste. 100     Los Angeles CA       90071
  Counsel for UBS Securities LLC and
  UBS AG London Branch                     Latham & Watkins LLP            Zachary F. Proulx, Jamie Wine       1271 Avenue of the Americas   New York     NY      10020
  Counsel for CLO Holdco, Ltd. / Trustee
  for the Dugaboy Investment Trust and
  Get Good Nonexempt Trust /
  Charitable DAF Fund, L.P. / Grant
  James Scott III in His Individual
  Capacity                                 Myers Bigel P.A.                Grant Scott, Director               4140 Park Lake Ave, Ste 600   Raleigh      NC      27612




Highland Capital Management, L.P.
Case No. 19-34054                                                                  Page 1 of 1
